*332On Petition for Rehearing.
Rabb, J.
7. It is insisted in appellant’s petition for rehearing in this ease, that the court misunderstood its contention regarding the admissibility of the offered testimony of its witness Kuhlman in reference to the rainfall at the government weather signal station at Auburn, during the period of time appellee claims he was damaged by water wrongfully diverted upon his premises by the appellant ; and that it was not what the records disclosed that was called for by the interrogatory to which appellee’s objection was sustained, but the facts within the knowledge of the witness regarding the rainfall.
The appellant’s contention was not misunderstood. The difficulty lies not in appellant’s theory, but in the substance of the matters sought to be elicited by the interrogatory in question. It was shown that the witness Kuhlman was the government weather signal officer; that it was a part of his official duty to measure the rainfall, and keep a record of such measurements, and he was provided by the government with an instrument for this purpose. What the appellant’s question sought to elicit was not the witness’s personal knowledge about the rainfall, but facts of which he was required to keep an official record. The question was: “You may state what the amount of rainfall was at that station, as shown by the measurement made by you.” What was shown by the measurement made by him was a matter of official record, and the record was the best evidence of these facts.
10. It is insisted that the twenty-third instruction, given by the court at the request of appellee, was an incorrect statement of the law, and that this court left this question undecided. The point sought to be raised now, in reference to this question, was not made in appellant’s original brief, and, under the rules of this court, was waived.
Other questions urged upon our consideration by the able *333brief appellant has presented in support of its petition for rehearing have been fully considered in the original opinion, and we are satisfied with the correctness of the court’s view as there expressed.
Petition for rehearing overruled.